Name: Commission Regulation (EEC) No 2793/76 of 18 November 1976 on detailed arrangements for the disposal on the Italian market of frozen beef made available to the Italian intervention agency under Regulation (EEC) No 2453/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/24 Official Journal of the European Communities 19 . 11 . 76 COMMISSION REGULATION (EEC) No 2793/76 of 18 November 1976 on detailed arrangements for the disposal on the Italian market of frozen beef made available to the Italian intervention agency under Regulation (EEC) No 2453/76 Whereas it should be specified that sales contracts concluded under this Regulation do not give entitle ­ ment to the issue of import licences under Commis ­ sion Regulation (EEC) No 76/76 of 16 January 1976 setting up a system linking imports of beef and veal products effected by way of protective measures with the sale of beef held by intervention agencies (8 ), as . last amended by Regulation (EEC) No 2696/76 (9 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 568 /76 (2 ), and in particular Articles 7 (3) and 25 thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3 ), as last amended by Regulation (EEC) No 2788/72 (4 ), Having regard to Council Regulation (EEC) No 2453/76 of 5 October 1976 on the transfer to the Italian intervention agency of frozen beef held by the intervention agencies of other Member States (5 ), and in particular Article 1 (2) thereof, Whereas Regulation (EEC) No 2453/76 provided that 40 000 metric tons of frozen beef held by the interven ­ tion agencies of other Member States should be made available to the Italian intervention agency ; whereas the rules for implementing that Regulation were laid down in Commission Regulation (EEC) No 2697/76 of 5 November 1 976 (6) ; whereas the latter Regulation provides that the Italian intervention agency should take delivery in several consignments of the beef trans ­ ferred ; whereas in addition it provides that the meat in question should be sold in Italy at pre-set prices ; Whereas the conditions of sale on the Italian market and the selling prices of the beef in the first consign ­ ment-should be established ; Whereas , in view of the special nature of the transfer of the products in question , special conditions should be laid down governing their sale which may derogate from Commission Regulation (EEC) No 216/69 of 4 February 1969 on detailed rules of application for the disposal of frozen beef and veal bought in by interven ­ tion agencies ( 7 ) ; Article 1 1 . During the period 1 December 1976 to 31 March 1977 and within the limit of the quantities available , the Italian intervention agency shall put up for sale the products transferred under Regulation (EEC) No 2453/76 and (EEC) No 2697/76 . 2 . Sales shall be effected in accordance with Articles 2 to 5 of Regulation (EEC) No 216/69 and with the provisions of this Regulation . 3 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the address given in Annex I hereto . A rticle 2 1 . The products shall be offered for sale in quarters or in whole cartons . 2 . By way of derogation from Article 2 (2) of Regu ­ lation (EEC) No 216/69 , the minimum quantity offered to any one buyer in any one month shall be 200 kilogrammes of meat bone-in and the maximum two metric tons . 3 . For the purposes of paragraph 2, 100 kilo ­ grammes of boned meat shall be equivalent to 130 kilogrammes of meat bone-in . ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 67, 15 . 3 . 1976, p. 28 . 3 ) OJ No L 94, 28 . 4. 1970 , p. 13 . ") OJ No L 295, 30 . 12 . 1972, p. 1 . 5 ) OJ No L 279 , 9 . 10 . 1976, p. 3 . b) OJ No L 304, 6 . 1 1 . 1976 , p. 19 . 7) OJ No L 28 , 5 . 2 . 1969 , p. 10 . ( 8 ) OJ No L 10 , 17 . 1 . 1976 , p-. 21 . H OJ No L 304, 6 . II . 1976, p . 18 . 19 . 11 . 76 No L 319/25Official Journal of the European Communities having regard to the circumstances invoked . The Italian intervention agency shall inform the Commis ­ sion of each case of force majeure and of the action taken in respect thereof. Article 6 Contracts of sale concluded under this Regulation shall not give entitlement to the issue of import licences as referred to in Regulation (EEC) No 76/76. The Italian intervention agency shall make on the original of each contract of purchase one of the following endorsements : 'Linked sale excluded' 'Koblingstransaktioner ikke indbefattet 'Kopplung ausgeschlossen ' 'Jumelage exclu 'Abbinamento non ammesso 'Koppeling uitgesloten . Article 3 1 . By way of derogation from Article 4 ( 1 ) of Regu ­ lation (EEC) No 216/69 : (a) applications to purchase shall be submitted once a month and may be transmitted not only by tele ­ gram or telex but also by registered letter or direct delivery to the Italian intervention agency. In the latter case, confirmation by registered letter shall not be required ; (b) no security shall be required ; (c) no application to purchase shall be valid unless submitted by an authorized retailer of beef and accompanied by :  particulars indicating the precise address of the shop or shops where the products purchased in accordance with this Regulation are to be put up for retail sale,  a written undertaking by the purchaser to put the products up for sale for direct consump ­ tion in Italy within 45 days of taking delivery thereof. 2 . The retailers referred to in the preceding para ­ graph may authorize an agent to take delivery of the goods purchased . In such case, the authorized agent shall be required to produce applications to purchase from the retailers whom he represents in respect of all the quantities purchased . 3 . The retailers and authorized agents referred to in the preceding paragraphs shall keep up-to-date stock accounts. Such that a check may be kept upon the destination and utilization of the products concerned, with a view in particular to verifying that the quanti ­ ties of products purchased correspond to those released for consumption . Article 4 By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 216/69, the price shall be paid not later than the day fixed by the Italian intervention agency for the taking over of the goods, at the time of removal . Article 5 In a case of force majeure, the Italian intervention agency shall take such action as it considers necessary Article 7 The Italian Republic shall take the necessary measures to ensure that the products sold pursuant to this Regu ­ lation reach their destination in accordance with the undertaking referred to in the second indent of Article 3 ( 1 ) (c). Article 8 1 . Selling prices of the products made available to the Italian intervention agency on 15 November 1976 in accordance with Article 1 (3) of Regulation (EEC) No 2697/76 shall be as laid down in Annex II hereto. 2 . By way of derogation from Article 4 (5) of Regu ­ lation (EEC) No 216/69, if the quantities available are less than those for which applications to purchase are submitted on the day of entry into force of this Regu ­ lation , all such applications shall be regarded as having been submitted at the same time. Article 9 This Regulation shall enter into force on 1 December 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1976 . For the Commission P.J. LARDINOIS Member of the Commission No L 319/26 Official Journal of the European Communities 19 . 11 . 76 ANNEXE I  ANNEX I  ANHANG I  BILAG I  ALLEGATO I  BIJLAGE I Adresse de l'organisme d'intervention  Address of the intervention agency  Anschrift der Interventionsstelle  Interventionsorganets adresse  Indirizzo dell'organismo d'in ­ tervento  Adres van het interventiebureau Azienda di Stato per gli interventi nel mercato agricolo (A1MA) Roma, Via Palestro 81 Tel . 49 57 283 ANNEXE II  ANNEX II  ANHANG II  BILAG II  ALLEGA TO II  BIJLAGE II Produits Prix de vente (UC/ 100 kg) Products Selling prices (u.a ./ 1 00 kg) Erzeugnisse Verkaufspreise (RE/ 100 kg) Produkt Salgspris (RE/ 1 00 kg) Prodotti Prezzi di vendita (UC/ 100 kg) Produkten Verkoopprijzen (R.E./ 100 kg)  Quartiers avant Forequarters Vorderviertel Forfjerdinger Quarti anteriori Voorvoeten 115,000  Quartiers arriÃ ¨re Hindquarters Hinterviertel Bagfjerdinger Quarti posteriori Achtervoeten 1 84,000  Fileter 241,000  Udbenede bagfjerdinger uden fileter og mÃ ¸rbrad 208,000  Striploins and cube rolls 303,000  Insides, outsides, knuckles and rumps 259,000  Boned forequarters excluding the cube rolls, plates and flanks, briskets and shins 196,000